Citation Nr: 0402434	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.	Entitlement to service connection for hearing loss, to 
include the question of timeliness of the substantive appeal.

2.	Entitlement to service connection for tinnitus, to include 
the question of timeliness of the substantive appeal.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.     

This matter arises from a December 2001 rating decision in 
which the RO denied service connection for hearing loss and 
tinnitus.  The veteran filed a notice of disagreement (NOD) 
in January 2002 and a statement of the case (SOC) was issued 
in August 2002.  

In January 2003, the RO determined that a timely Substantive 
Appeal had not been not filed, and, hence, no appeal timely 
perfected, with respect to either of the issues on appeal.  A 
SOC, to this effect, was issued in February 2003.  In 
response to the veteran's request, in May 2003, the veteran 
offered testimony during a hearing before the undersigned, 
via video conference; a transcript of this hearing is of 
record.  

During the May 2003 video conference hearing, the veteran, 
through his representative, submitted additional evidence in 
the form of a compensation and pension disallowance 
memorandum dated in July 1946.  While the veteran presented 
testimony on the question of the timeliness of the appeal, 
the veteran's representative argued, alternatively, that the 
evidence submitted constituted new and material evidence to 
reopen the claims.  In view of the Board's disposition of 
questions of timeliness of the substantive appeal, herein, 
the additional evidence, and the request to reopen the claims 
for service connection, are referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  By letter of December 12, 2001, the RO notified the 
veteran of the denial of service connection for hearing loss 
and for tinnitus.  

2.  The veteran filed a NOD with the December 2001 denials by 
letter received on January 9, 2002.  

3.  A SOC addressing the denied claims was issued on August 
16, 2002.
	
4.  No document was received within one year of the December 
12, 2001 notice of the denial of the claims that may be 
construed as either a Substantive Appeal or a request for an 
extension of time to file a Substantive Appeal on the issues 
addressed in the SOC.  


CONCLUSION OF LAW

In the absence of a timely-filed substantive appeal as to 
either issue, the Board is without jurisdiction to consider, 
on the merits, the claims for service connection for hearing 
loss and for tinnitus.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Where a veteran files a 
timely NOD but fails to timely file a Substantive Appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted in the Introduction, by rating action of December 
2001, the RO denied service connection for hearing loss and 
for tinnitus.  The RO notified the veteran of those denials 
in correspondence dated December 12, 2001.  A NOD was 
received on January 9, 2002, and a SOC was issued on August 
16, 2002, with a cover letter that clearly notified the 
veteran that he had to file a formal appeal (Substantive 
Appeal) to perfect his appeal; a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) was enclosed for this purpose.  
However, the claims file contains no correspondence from 
either the veteran or his representative that may be 
construed as a timely Substantive Appeal as to either issue, 
or a timely request for an extension of time to file a 
Substantive Appeal.  

Pursuant to 38 CFR 20.302, the veteran had until December 12, 
2002 (one year from the notification of the denials of 
service connection) to file a Substantive Appeal-in this 
case, such date is the later of the date of the expiration of 
one year from the notification of the denials of service 
connection, and 60 days from the issuance of the August 16, 
2002 SOC on the issues of the denials of service connection.  
While on December 24, 2002 the veteran filed a statement with 
the RO addressing his claims for service connection for 
hearing loss and tinnitus, this document was received more 
than a week after the date for filing a timely Substantive 
Appeal had expired.  

Parenthetically, the Board also points out that a July 2002 
letter from the veteran's representative to the RO, in which 
the veteran's representative requested review by a Decision 
Review Officer (DRO), does not meet the requirements for a 
timely-filed Substantive Appeal.  Under 38 C.F.R. § 20.200, a 
timely filed Substantive Appeal must be submitted after a 
Statement of the Case has been furnished; however, in this 
case the July 2002 letter from the veteran's representative 
was sent to the RO prior to the issuance of the August 2002 
SOC.  While, in certain circumstances, a document filed out 
of sequence may, nonetheless, be accepted as a timely-filed 
Substantive Appeal (see Archbold v. Brown, 9 Vet. App. 124, 
132 (1996), the July 2003 letter does not meet the 
requirements of a Substantive Appeal, as set forth in 38 
C.F.R. § 20.202.  The letter neither identified the specific 
issues being appealed, nor included any argument as to errors 
of fact or law made by the agency of original jurisdiction.  
Significantly, moreover, there is no evidence that the July 
2002 letter was intended to be a substantive appeal; on the 
contrary, in a letter dated in January 2003, the veteran's 
representative requested that the RO accept the document 
filed on December 23, 2002 as the veteran's substantive 
appeal, and the December 23, 2002 is the only document 
subsequently identified as a substantive appeal by the 
veteran or his representative.  

Prior to the expiration of the one-year period for filing a 
timely Substantive Appeal on the service connection issues, 
no document was filed by either the veteran or his 
representative that may be construed as a timely request for 
an extension of time to file a Substantive Appeal on those 
issues.  See 38 C.F.R. § 20.303. While the version of 
38 C.F.R. § 20.302 in effect since October 3, 2001, includes 
a special provision for extending the time period for filing 
a Substantive Appeal when the veteran files additional 
evidence within one year of the date of the notification of 
the decision being appealed (see 38 C.F.R. § 20.302(b)), 
here, as no documentary evidence was received during the 
relevant time frame, that provision does not extend the time 
period for filing a Substantive Appeal on the issues in this 
case.  

The Board emphasizes that the veteran and his representative 
have been given sufficient opportunity on present evidence 
and/or argument on the timeliness question.  In January 2003, 
the RO notified the veteran and his representative of its 
determination that a thorough review of the record indicated 
that a timely Substantive Appeal had not been filed with 
respect to the two issues on appeal, and that, as a result, 
an appeal had not been perfected as to those issues.  In a 
subsequent January 2003 letter the RO also notified the 
veteran and his representative of the veteran's appellate 
rights with respect to the timeliness question.  A SOC on the 
timeliness question was issued in February 2003.  Both in 
written argument received from the veteran's representative 
in March 2003, and during the May 2003 videoconference 
hearing, the veteran's representative contended that he had 
elected review by a DRO in a July 2002 letter to the RO, and 
that the RO's subsequent failure to provide DRO review 
mitigated the fact that the veteran's VA Form 9 was submitted 
after the deadline.  However, taking into account these 
written and verbal statements on the veteran's behalf, the 
Board finds that no argument or evidence has been presented 
that changes the basic facts outlined above, or establishes a 
legal exception to the time limits in which to timely perfect 
an appeal that are prescribed by statute and regulation.  

Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal of the RO's 
December 2001 denial of service connection for hearing loss 
and for tinnitus.  As such, the Board does not have 
jurisdiction to review these claims, and, pursuant to the 
Board's authority under 38 U.S.C.A. § 7105(d)(3), the claims 
must be denied on that basis.  




ORDER

As a timely Substantive Appeal has not been filed to perfect 
the appeal on the issue of service connection for hearing 
loss, the appeal as to that issue is denied.  

As a timely Substantive Appeal has not been filed to perfect 
the appeal on the issue of service connection for tinnitus, 
the appeal as to that issue is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



